392 F.2d 590
68-1 USTC  P 15,840
Willie Robert MOTLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 24133.
United States Court of Appeals Fifth Circuit.
April 18, 1968.

A. K. Black, Lake City, Fla., M. H. Myerson, Jacksonville, Fla., for appellant.
Bernard Nachman, Asst. U.S. Atty., Jacksonville, Fla., for appellee.
Before TUTTLE and WISDOM, Circuit Judges, and HEEBE, District Judge.
ORDER
PER CURIAM:


1
The United States of America agreeing that the recent Supreme Court cases of Grosso v. United States, 390 U.S. 62, 88 S. Ct. 709, 19 L. Ed. 2d 906 (1968) and Marchetti v. United States, 390 U.S. 39, 88 S. Ct. 697, 19 L. Ed. 2d 889 (1968) are on all fours with the instant case, and upon motion of the United States, the judgment of conviction is vacated and the case is remanded to the United States District Court for final disposition.